Execution Copy
 
INTRALINKS, INC.
 
INDEPENDENT CONTRACTOR SERVICES AGREEMENT
(Individual)
 
This Consulting Agreement (the "Agreement") is made and entered into as of
October 6, 2010 by and between IntraLinks Holdings, Inc. and/or one or more of
it subsidiaries ("Company"), and Gary Hirsch, residing at 331 Thayer Pond Road,
Wilton, CT 06897, ("Contractor").  Company desires to retain Contractor as an
independent contractor to perform consulting services for Company and Contractor
is willing to perform such services, on terms set forth more fully below.  In
consideration of the mutual promises contained herein, the parties agree as
follows:
 
1.           EMPLOYMENT STATUS
 
(a)           Contractor hereby resigns from his positions of Senior Vice
President, Secretary, Chief Compliance Officer and General Counsel of the
Company effective October 6, 2010.  Contractor also hereby irrevocably resigns
from all other offices and positions that he holds at the Company or any of its
subsidiaries effective as December 31, 2010 (the “Separation Date”).  Company
hereby acknowledges and accepts the foregoing resignations of Contractor.
 
(b)           The Company promptly will pay Contractor a lump sum (less
applicable taxes and withholding) equal to all accrued but unused vacation time
as of October 6, 2010 in the amount of $11,846.00.  No further vacation time
shall be payable in cash.  Company will also reimburse Contractor for all
business-related expenses that he incurred prior to the Separation Date so long
as such expenses are accompanied by supporting receipts and are submitted and
approved in accordance with the Company’s regular practices.  To the extent the
Company pays matching contributions with respect to its 401(k) savings plan to
employees for the calendar year 2010, such matching contribution shall be made
to Contractor.  The Separation Date shall be the date of the “qualifying event”
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).
 
(c)           Other than as specified herein and as otherwise required by law,
Contractor affirms that any entitlement Contractor has or has had under any
Company benefit plan, program contract or policy terminates as of the Separation
Date.
 
2.           SERVICES AND COMPENSATION
 
(a)         Contractor agrees to perform the services (the "Services") described
in Exhibit A, attached hereto, for Company.  Contractor shall provide the
Services during the period beginning on the Separation Date and ending on June
30, 2011 (the “Work Period”) unless sooner terminated in accordance with Section
9.
 
(b)         During the Work Period, Company agrees to pay Contractor the
compensation set forth in Exhibit A for the Services. Except as noted on Exhibit
A, all payments set forth in this Section 2 and on Exhibit A shall be subject to
all applicable federal, state and/or local withholding taxes, and Company may
withhold from any amounts payable to Contractor (including any amounts payable
pursuant to this Agreement) in order to comply with such withholding
obligations.
 
(c)         On the Separation Date, Contractor agrees to sign the release set
forth in Exhibit B.
 
3.           CONFIDENTIALITY
 
(a)         "Confidential Information" means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, all Work Product as defined in Section 3(a) below, research, product
plans, products, services, customers, customer lists, markets, source code,
algorithms, software, developments, techniques, improvements, invention (whether
patentable or not), works of authorship, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances or other business information  disclosed by the Company either directly
or indirectly in writing, orally or by drawings or inspection of parts or
equipment.  Without limiting the generality of the foregoing, Confidential
Information shall include the terms of this Agreement and any information
relating to any Company employee, customer or supplier obtained in connection
with Contractor's relationship with Company.
 
(b)         Contractor will not, during or subsequent to the term of this
Agreement, use Company's Confidential Information for any purpose whatsoever
other than the performance of the Services on behalf of Company or disclose
Company's Confidential Information to any third party.  It is understood that
said Confidential Information shall remain the sole property of
Company.  Contractor further agrees to take all reasonable precautions to
prevent any unauthorized disclosure of such Confidential
Information.  Confidential Information does not include information which:
(i) is known to Contractor at the time of disclosure to Contractor by Company as
evidenced by written records of Contractor, other than as a result of any prior
services rendered by Contractor to Company; (ii) has become publicly known and
made generally available through no wrongful act of Contractor; or (iii) has
been rightfully received by Contractor from a third party who is authorized to
make such disclosure.  Without the Company's prior written approval, Contractor
will not directly or indirectly disclose to anyone the contents of this
Agreement.

 
1

--------------------------------------------------------------------------------

 

 
(c)         Contractor agrees that Contractor will not, during the term of this
Agreement, use for or disclose to Company any proprietary information (including
but not limited to any trade secret) of any former or current employer of
Contractor or other person or entity to the extent such use or disclosure would
violate any agreement, duty, law or regulation to which Contractor, or, to
Contractor's knowledge, the Company, is subject, unless consented to in writing
by such employer, person or entity.  Contractor will indemnify Company and hold
it harmless from and against all claims, liabilities, damages and expenses,
including reasonable attorneys fees and costs of suit, arising out of or in
connection with any violation or claimed violation of any law, regulation or
third party's rights resulting in whole or in part from the Company's use of
information or Work Product furnished by Contractor under this Agreement.
 
(d)         Contractor recognizes that Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on Company's part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  Contractor agrees
that Contractor owes Company and such third parties, during the term of this
Agreement and thereafter, a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out the
Services for Company consistent with Company's agreement with such third party.
 
(e)         Upon the termination of this Agreement, or upon Company's earlier
request, Contractor will deliver to Company all of Company's property or
Confidential Information that Contractor may have in Contractor's possession or
control.
 
4.           OWNERSHIP
 
(a)           Contractor agrees that all works of authorship, notes, records,
drawings, designs, inventions, improvements, developments, discoveries, ideas,
techniques, know-how and trade secrets, whether or not patentable, conceived,
made or discovered by Contractor, solely or in collaboration with others, during
the period of this Agreement which relate in any manner to the business of
Company that Contractor may be directed to undertake, investigate or experiment
with, or which Contractor may become associated with in work, investigation or
experimentation in the line of business of Company in performing the Services
hereunder (collectively, "Work Product"), are the sole property of Company.  In
addition, any Work Product which constitute works of authorship shall be
considered "works made for hire" as that term is defined in the United States
Copyright Act.  Contractor further agrees to assign (or cause to be assigned)
and does hereby assign fully to the Company all Work Product and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.
 
(b)         Contractor agrees to assist Company, or its designee, at Company's
expense, in every proper way to secure Company's rights in the Work Product and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to Company
of all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
Company shall deem necessary in order to apply for and obtain such rights and in
order to assign and convey to Company, its successors, assigns and nominees the
sole and exclusive right, title and interest in and to such Work Product, and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  Contractor further agrees that Contractor's obligation to
execute or cause to be executed, when it is in Contractor's power to do so, any
such instrument or papers shall continue after the termination of this
Agreement.
 
(c)         Contractor agrees that if in the course of performing the Services,
Contractor incorporates into any Work Product developed hereunder any invention,
improvement, development, concept, discovery, work or other proprietary
information owned by Contractor or in which Contractor has an interest, Company
is hereby granted and shall have a nonexclusive, royalty-free, perpetual,
irrevocable, worldwide license to make, have made, modify, use and sell such
item as part of or in connection with such Work Product.

 
2

--------------------------------------------------------------------------------

 

 
(d)         Contractor agrees that if Company is unable because of Contractor's
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Contractor's signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Work Product assigned to Company above, then
Contractor hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as Contractor's agent and attorney in fact, to
act for and in Contractor's behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Contractor.
 
5.           DISCLOSURE AND REPORTS
 
Contractor agrees that Contractor will (i) promptly disclose in writing to
Company all Work Product, (ii) from time to time during the term of this
Agreement or any extension thereof keep Company advised as to Contractor's
progress in performing the Services hereunder, and (iii) as requested by
Company, prepare written reports with respect thereto.  It is understood that
the time required in the preparation of such written reports shall be considered
time devoted to the performance of Contractor's Services.
 
6.          NON-SOLICITATION; NON-DISPARAGEMENT
 
Contractor agrees that during the term of this Agreement and for one (1) year
thereafter, Contractor will not encourage or solicit any employee or Contractor
of Company to leave the Company for any reason. Contractor also agrees not to
make disparaging, critical or otherwise detrimental comments to any person or
entity concerning (i) Company, its officers, directors and employees; (ii) the
products, services or programs provided or to be provided by Company; (iii) the
business affairs or the financial condition of Company; or (iv) the
circumstances surrounding Contractor’s employment or consulting relationship
with the Company.  Company agrees to instruct its officers and senior managers
not to make disparaging, critical or otherwise detrimental comments to any
person or entity concerning Contractor.
 
7.          STANDARD OF PERFORMANCE
 
Contractor’s performance under this Agreement shall be conducted with due
diligence and in full compliance with the highest professional standards of
practice in the industry and all results will be Contractor’s independent work.
Contractor shall comply with all applicable laws and Company safety rules in the
course of performing the Services.  If Contractor’s work requires a license or
permit, Contractor has obtained that license or permit and it is in full force
and effect.
 
8.           CONFLICTING OBLIGATIONS
 
(a)           Contractor certifies that Contractor has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement,
or that would preclude Contractor from complying with the provisions hereof, and
further certifies that Contractor will not enter into any such conflicting
Agreement during the term of this Agreement.
 
(b)         In view of Contractor's access to Company's trade secrets and
proprietary know-how, Contractor further agrees, without limiting any
obligations set forth in Section 3 hereof, not to provide sales, marketing,
strategic consulting, research and development, or other services substantially
similar to the Services to or for the benefit of any entity that competes
directly with the Company for a period following the termination of this
Agreement equal to (i) the number of months this Agreement was in effect or (ii)
nine (9) months, whichever is shorter.
 
9.           TERM AND TERMINATION
 
(a)           This Agreement will commence on the date first written above and
will continue until the end of the Work Period, or until sooner terminated as
provided below.
 
(b)         Notwithstanding anything herein to the contrary, Company may
terminate this Agreement upon 30 days’ prior written notice if Contractor
refuses to or is unable to perform the Services or is in breach of any material
provision of this Agreement, and Contractor fails to cure such failure of
performance or breach within such notice period.  
 
(c)         Upon such termination all rights and duties of the parties toward
each other shall cease except:

 
3

--------------------------------------------------------------------------------

 

 
(i)      that Company shall be obliged to pay, within thirty (30) days of the
effective date of termination, all amounts owing to Contractor for Services
completed and accepted by Company prior to the termination date and related
expenses, if any, in accordance with the provisions of Section 1 (Services and
Compensation) hereof; and
 
(ii)  Sections 3, 4, 6, 8(b), 9(c), 10, 11, 12, 13 and 14 shall survive
termination of this Agreement. Contractor agrees that Company is entitled to
communicate Contractor’s obligations under this Agreement to any future or
potential client or employer of Contractor.
 
10.           SUBCONTRACTING; ASSIGNMENT
 
Contractor shall not subcontract or assign any obligations hereunder to any
third party without the express prior written consent of the Company.  Neither
this Agreement, any right hereunder or interest herein may be assigned or
transferred by Contractor without the express written consent of Company.
 
11.          INDEPENDENT CONTRACTOR
 
Nothing in this Agreement shall be construed in any way to constitute Contractor
as an agent, employee or representative of Company, but Contractor shall perform
the Services hereunder as an independent contractor.  Contractor agrees to
furnish (or reimburse Company for) all tools and materials necessary to
accomplish this contract, and shall incur all expenses associated with
performance, except as expressly provided on Exhibit A of this
Agreement.  Contractor acknowledges and agrees that Contractor is obligated to
report as income all compensation received by Contractor pursuant to this
Agreement, and Contractor agrees to and acknowledges the obligation to pay all
self-employment and other taxes thereon.  Contractor further agrees to indemnify
Company and hold it harmless to the extent of any obligation imposed on Company
(i) to pay in withholding taxes or similar items; or (ii) resulting from
Contractor's being determined not to be an independent contractor.
 
12.          EQUITABLE RELIEF
 
 Contractor agrees that it would be impossible or inadequate to measure and
calculate Company's damages from any breach of the covenants set forth in
Sections  3, 4, 6 or 8(b)herein.  Accordingly, Contractor agrees that if
Contractor breaches Sections 3, 4, 6 or 8(b), Company will have available, in
addition to any other right or remedy available, the right to obtain from any
court of competent jurisdiction an injunction restraining such breach or
threatened breach and specific performance of any such provision.  Contractor
further agrees that no bond or other security shall be required in obtaining
such equitable relief and Contractor hereby consents to the issuances of such
injunction and to the ordering of such specific performance.
 
13.          GOVERNING LAW AND LEGAL ACTIONS
 
This Agreement shall be governed by the laws of the State of New York, without
regard to its conflicts of laws principles.  The parties hereby consent to the
jurisdiction of the state and federal courts located in New York County, New
York for the adjudication of any case or controversy arising under or relating
to this Agreement, and each party hereby irrevocably waives any right to a jury
trial in any such action or proceeding.
 
14.          NOTICES; ENTIRE AGREEMENT
 
All notices under this Agreement shall be addressed to the other party at the
address shown below or such other address as either party may notify the other
of and shall be deemed given (i) upon delivery to the party to be notified if
delivered by hand or professional courier service or confirmed fax, or (ii)
three days after deposited in the United States mail, postage prepaid,
registered or certified mail, return receipt requested.  This Agreement is the
entire agreement of the parties and supersedes any prior agreements between them
with respect to the subject matter hereof.
 
15.          COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 
4

--------------------------------------------------------------------------------

 

 



   
COMPANY
         
INTRALINKS HOLDINGS, INC.
         
By: /s/ J. Andrew Damico                          
         
Name: J. Andrew Damico
         
Title: President and Chief Executive Officer
         
150 E. 42nd Street
         
8th Floor
         
New York, NY 10017
         
CONTRACTOR
         
By: /s/ Gary Hirsch                                      
         
Name: Gary Hirsch
         
Address: 331 Thayer Pond Rd, Wilton CT 06897


 
5

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SERVICES AND COMPENSATION
 
1.             Contact.   Contractor's principal Company contact shall be David
Curran, Executive Vice President, Business and Legal Affairs, located at
Company's New York office.
 
 
2.
Services.

 
(a)           The services to be provided by Contractor during the Work Period
shall include assisting the Company, at the specific request of David Curran,
Executive Vice President, Business and Legal Affairs, in any matter relating to
duties previously performed by Contractor as an employee of the Company,
including those activities listed below, and such other transition duties or
cooperation as may be reasonably required by Mr. Curran from time to time
(collectively, the “Services”).  Contractor shall control the means by which he
provides Services, but acknowledges and agrees that Company is retaining him to
provide the Services because his skills and knowledge are exceptional and unique
and, therefore, that he will provide the Services personally.
 
(b)           It is understood this is not a fixed time based engagement. It is
understood Services are provided on a non-exclusive basis and Contractor may
accept employment with or become engaged to provide services to other entities
(subject to Section 8(b) of this Agreement). The parties will cooperate to
enable Contractor to meet such other commitments in conjunction with performance
of the Services.  Acceptance or performance of such other commitments (provided
Contractor complies with Section 8(b) of this Agreement) shall not constitute a
breach of this Agreement by Contractor, nor be a basis or justification for
suspension or termination of this Agreement by the Company.
 
 
3.
Compensation.

 
(a)           Company shall pay Contractor at a monthly rate of $18,333 per
month, from January 1, 2011 through June 30, 2011.
 
(b)           Company shall reimburse Contractor for reasonable travel and
business expenses incurred by Contractor in performing Services pursuant to this
Agreement and authorized in advance in writing.
 
(c)          Contractor shall provide Company with monthly invoices detailing
the consulting, fees and expense reimbursements due under this Agreement, and
shall itemize and provide receipts for expenses upon request.  Company agrees to
pay approved invoices within thirty (30) days of receipt.
 
(d)          In accordance with the provisions of COBRA, until June 30, 2011 the
Company shall make premium payments on Contractor’s behalf to continue health
coverage under the same plans available to active Company employees, under the
same rules, restrictions and regulations applicable thereto; provided however,
that such premium payments shall be no greater than seventy percent (70%) of
total premium.  Thereafter, Contractor will be responsible for any and all
payments for the elected period of continued health insurance coverage under
COBRA.
 
(e)          Company confirms and agrees that Contractor shall be eligible for
any applicable cash bonus award that Contractor would have received had
Contractor remained an employee of the Company pursuant to Company’s Senior
Executive Incentive Bonus Plan for fiscal year 2010 based on fiscal 2010
performance as contemplated thereunder.  Any such bonus eligibility and payment
shall be made under the same rules, restrictions and regulations applicable to
other participants under the Senior Executive Incentive Bonus Plan (except as
modified hereby to permit Contractor’s continued participation).  In addition,
Contractor shall be eligible for supplemental bonus compensation, in an amount
to be determined in the discretion of the Company, at such time, if any, that
the Company awards to any executive officer a discretionary bonus attributable
to the successful completion of the Company’s initial public offering.

 
 

--------------------------------------------------------------------------------

 

 
(f)          In accordance with the terms of the stock option and other equity
award agreements relating to  Contractor’s equity awards listed below, Company
confirms and agrees that for purposes of each such agreement the term
“employment” shall include Contractor’s consulting relationship, such that (i)
each unvested equity award listed below shall continue to vest until the
termination of the Work Period and (ii) vested shares under each such equity
award shall remain exercisable in accordance with its terms following the
termination of the Work Period, but in no event later than the scheduled
expiration date of such equity award.  Contractor agrees to execute,
acknowledge, and deliver to Company all such documents and agreements reasonably
necessary, in Company’s discretion, to enable Company to accomplish the
objectives described in this Section 3(f).
 
February 27, 2010 ISO Grant
 
December 4, 2007 ISO Grant
 
December 4, 2007 RSA Grant
 
(g)          In the event of Contractor’s death during the Work Period, all
compensation payable to Contractor under this Exhibit A shall be made to
Contractor’s spouse (or other heirs in the event of such spouse’s death).

 
-2-

--------------------------------------------------------------------------------

 



EXHIBIT B
 
Release
 
 
WHEREAS, Employee was an employee-at-will;
 
WHEREAS, the Company and Employee have agreed to amicably resolve all issues
arising out of their employment relationship, including agreeing to payment of
additional consideration, as set forth below; and
 
WHEREAS, Employee, in consideration of the Independent Contractor Services
Agreement between the Company and the Employee dated October 6, 2010 (the
“Consulting Agreement”) and the payments made and to be made thereunder, has
agreed to release and forever discharge the Company from any and all
liabilities, claims or obligations arising from the employment relationship.
 
NOW, THEREFORE, in consideration of the covenants contained herein, and the
promises set forth above, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:
 
 
1.
Employee acknowledges that Employee’s employment will be terminated as a result
of Employee’s resignation effective December 31st, 2010.

 
 
2.
Nothing in this Agreement shall be construed to prevent Employee from filing a
Charge with, or participating in an investigation conducted by any governmental
agency, including, without limitation, the United States Equal Employment
Opportunity Commission (EEOC), or applicable state/city fair employment
practices agency, to the extent required or permitted by law.  Nevertheless,
Employee gives up the right to receive any relief whatsoever, including but not
limited to financial benefit or monetary recovery from any lawsuit filed or
settlement reached by the EEOC or anyone else with respect to any claims
released and waived in this Agreement.

 
 
3.
Notwithstanding paragraph 5, Employee understands and agrees that by signing
this Agreement Employee is not releasing claims that relate to: (i) any claims
arising after the date Employee signs this Agreement; (ii) any claims for
enforcement of this Agreement or the Consulting Agreement; (iii) any rights or
claims to workers’ compensation or unemployment benefits; (iv) claims for
accrued, vested benefits under any employee benefit plan of the Company in
accordance with the terms of such plans and applicable law; (v) any claims or
rights which cannot be waived by law and/or (vi) any continuing rights for
indemnification under any indemnification agreement, insurance policy or program
of the Company or its affiliates, or charter or bylaws of the Company in effect
as of December 31, 2010.

 
 
4.
For good and valuable consideration including but not limited to the opportunity
to enter into the Consulting Agreement, Employee, on behalf of himself, his
heirs, executors, administrators, successors and assigns, hereby voluntarily and
unconditionally releases and waives his rights to pursue any and all legal
claims, rights, debts, liabilities, demands, causes of action, obligations,
complaints, grievances, losses, covenants, contracts, agreements, promises,
damages, lawsuits or administrative proceedings in United States federal or
state courts or administrative agencies, known or unknown, suspected or
unsuspected, arising from the beginning of the world through the date of this
Release agreement, against the Company, its employee benefits plans, parent,
subsidiary or affiliated companies, and/or their respective present or former
directors, officers, employees, agents and fiduciaries, including, without
limitation, any claims, lawsuits or administrative proceedings arising out of or
in any way relating to the Employee's employment with the Company, termination
or resignation from such employment.  This release and waiver shall include, but
is not limited to, any and all claims of unlawful employment discrimination in
regard to citizenship, immigration status, national origin, gender, sexual
orientation, religion, race, physical or mental disability, marital status or
age, whether such claims may be brought pursuant to state or local law or the
federal equal employment, fair employment, civil or human rights laws, codes,
ordinances, or the laws of the United States, including, but not limited to, the
Americans With Disabilities Act, the Worker Adjustment and Restraining
Notification Act,  the Age Discrimination in Employment Act, the Older Workers'
Benefit Protection Act, Title VII of the Civil Rights Act, as amended, the
Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974, as amended, the Fair Labor Standards Act, as amended, New York's Executive
Laws, New York’s Labor Laws, New York City Human Rights Laws, the California
Fair Employment and Housing Act, any provisions of the California Labor Code
pertaining to hours of work or the payment of wages, including (but not limited
to) California Labor Code sections 200-272, 500-558, 1171-1205, any Wage Orders
promulgated by the California Industrial Welfare Commission, and any and all
claims arising out of his employment or lack of employment with the
Company.  This release and waiver shall further include, but not be limited to,
all claims under local, state and federal law, including, but not limited to,
wrongful employment termination, breach of express or implied contract of
employment, defamation, intentional infliction of emotional distress, negligent
infliction of emotional distress, express or implied tort, invasion of privacy,
retaliation, breach of the covenant of good faith and fair dealing, or any other
tort or contract claim, or other claims for punitive or compensatory damages
relating in any manner whatsoever to Employee’s employment or lack of employment
with the Company.

 

 
-3-

--------------------------------------------------------------------------------

 

 
 
5.
With respect to any claim of age discrimination brought pursuant to the ADEA, it
is expressly understood that Employee is hereby waiving rights or claims under
this Act in a “knowing and voluntary” manner, in accordance with the meaning of
those terms as set forth in 29 U.S.C. §626(f)(1).  In connection therewith,
Employee, by signing this Agreement, hereby acknowledges and represents that:

 
 
a.
She/he has been advised that she/he has the opportunity to consult with an
attorney in connection with the execution of this Agreement, and that she/he has
a period of up to twenty one (21) days in which to consider this Agreement,
including his waiver of statutory rights for age discrimination under this
Agreement; and

 
 
b.
in accordance with the provisions of 29 U.S.C. §626(f)(1), she/he shall have a
period of seven (7) days following the execution of this Agreement in which to
revoke this Agreement by providing written notice of such revocation by hand or
overnight courier service (e.g. FedEx, UPS) delivery to:

 

 
IntraLinks, Inc.
 
150 East 42nd St., 8th Fl
 
New York, NY  10017
 
Attention:  Human Resources

 
 
6.
In further consideration of the Company’s willingness to pay amounts provided
for in this Agreement to which Employee is not otherwise entitled, Employee
hereby agrees:

 
 
a.
Not to make any critical or disparaging statements about the Company;

 
 
b.
Not to allege that the ending of Employee’s employment relationship with the
Company suggests any violation of law or Company policy;

 
 
c.
Not to engage in actions contrary to the interests of the Company except: (i) to
pursue or enforce enforce any rights reserved in paragraph 3 above; or (ii) to
the extent required by law; provided, however, that if Employee receives a
subpoena or similar demand relating in any way to the Company, Employee shall
promptly notify the Company so that the Company shall have the ability to seek
an appropriate protective order prior to Employee making any disclosure in
response to such subpoena or demand;

 

 
-4-

--------------------------------------------------------------------------------

 
 
 
d.
Not to remove from the custody of the Company, any documents, facsimiles,
computer tapes, disks or printouts, or other written or electronically-produced
information of a confidential nature;

 
 
e.
To return to the Company any Company property in the Employee’s possession or
otherwise given to Employee for his use, including but not limited to, credit
cards, computers (laptops, desktops, PDAs, etc.), cell phones, keys,
identification badges, Company property, assets, manuals, notes, reports,
agreements of any kind or nature belonging to or pertaining to the Company;

 
 
f.
To pay in full any outstanding balance on any corporate credit card issued to
Employee; and

 
 
g.
To give to the Company all passwords/encryption keys for Company-related files
which are password protected/encrypted.

 
 
7.
The Employee represents and warrants that neither he nor any other person or
entity on his behalf has made or filed any complaint, charge, or grievance
against the Company with any local, state or federal agency or department,
including but not limited to, the U.S. Department of Labor, New York Department
of Labor and/or the California Division of Labor Standards Enforcement,
California Department of Fair Employment and Housing, , or the Equal Employment
Opportunity Commission.

 
 
8.
This Agreement covers and includes all claims that the Employee has against the
Company, whether actually known or not, despite the fact that California Civil
Code Section 1542 may provide otherwise.  Each party expressly waives all rights
and benefits available to him / it in any capacity under the provisions of
Section 1542, which provides as follows:

 
 
i.
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known must materially affect the settlement with the debtor.

 
 
9.
Employee affirms that, in making this Agreement, he is not relying on, and has
not relied on, any representation or statement by the Company or its attorneys
with respect to any facts surrounding the termination of his employment or
rights he may have or assert in connection therewith.  The Employee fully
understands and warrants that, if any fact on which he relied in executing this
Agreement be found thereafter to be other than, or different from, the facts now
believed by him to be true, Employee expressly accepts and assumes the risk of
such possible difference in fact and acknowledges that this Agreement shall be
and remains effective notwithstanding any such difference in fact.

 
10.
In the event Employee so notifies the Company in writing of his decision to
revoke this Agreement within the Revocation Period, he will waive and forfeit
any entitlement to the amounts identified in the Consulting Agreement, and the
Company shall have no further obligation to make said payments to Employee. Both
parties understand that Employee’s decision to terminate this Agreement operates
to terminate Employee’s employment effective as of December 31, 2010.

 
11.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their heirs, administrators, executors, representatives,
successors, and assigns.  Employee represents and warrants that no person other
than Employee has any interest or right in the matters referred to herein, that
Employee has the sole right and exclusive authority to execute this Agreement,
and that Employee has not sold, assigned, transferred, conveyed, or otherwise
disposed of any claim or demand relating to any matter covered by this
Agreement.

 
12.
Should any of the provisions set forth herein be determined to be invalid by any
court, agency or any other tribunal of competent jurisdiction, such
determination shall not affect the enforceability of the other provisions herein
and, to this end, the provisions of this Agreement are declared to be severable.

 

 
-5-

--------------------------------------------------------------------------------

 
 
13.
No other consideration has or will be furnished or paid other than the
consideration herein recited.

 
14.
Employee and Company agree that this Agreement may be executed in multiple
counterparts, including a facsimile copy, and that it is the intent of Employee
and Company that a copy of this Agreement signed by either Employee or Company
shall be deemed to constitute an original, and shall be fully enforceable
against such party.

 
15.
This written Consulting Agreement and Release embodies the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof,
and, with exception to the promises, agreements, and covenants referenced in
paragraph 16, no promise, condition, representation or warranty, express or
implied, not set forth herein shall bind any party hereto.  No provision of this
Agreement may be modified, waived or discharged, unless such modification or
discharge is agreed to in a written document signed by both parties to this
Agreement.  No waiver by either party hereto of any breach by the other party of
any provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions at the same or at any prior or subsequent time.  No such
waiver by the Company shall be effective unless it shall be set forth in writing
and signed by the President of the Company.

 
16.
Notwithstanding any provision hereof to the contrary, nothing in this Agreement
shall supersede, cancel, or otherwise affect any provisions of any
confidentiality, non-competition and/or non-solicitation agreement and
restrictive covenants in effect between the Employee and the Company which
survive the termination of Employee’s employment with Company.  Employee further
acknowledges the Company is and shall remain the sole owner of all rights,
title, and ownership, intellectual property, and other interests in and to any
and all inventions, original works of authorship, developments, discoveries,
improvements, derivative works, algorithms, file layouts, formulas, computer
programs, source or object code, compositions, trade secrets, designs,
processes, techniques, know-how and data, innovations and ideas, whether or not
patentable, including, but not limited to, information regarding products,
procedures, methods, equipment, compositions, technology, formulas, research and
development programs, sales methods, cost of production and overhead, customer
lists, customer usages and requirements, and other confidential technical or
business information, which Employee has solely or jointly conceived or
developed or reduced to practice within the scope of his employment with the
Company.  Employee acknowledges that all original works of authorship which have
been made by him (solely or jointly with others) within the scope of employment
and which are protectable by copyright are "works made for hire," as that term
is defined in the United States Copyright Act of 1976, as amended.

 
17.
The interpretation, construction and performance of this Agreement shall be
governed by the laws of the State of New York, without giving effect to the
choice of law provisions of such jurisdiction.  New York courts shall be the
forum for resolving any dispute relating to or arising under this
Agreement.  The Employee irrevocably submits to the exclusive jurisdiction of
the federal and state courts for the State of New York for purposes of any
action, suit, or other proceeding arising out of or relating to this Agreement.

 
 
DO NOT SIGN UNTIL CLOSE OF BUSINESS ON DECEMBER 31, 2010.
 


____________________________________
_______________________
Gary Hirsch
Date

 


 
-6-

--------------------------------------------------------------------------------

 

 
IntraLinks Holdings, Inc.
 


 
By:  _________________________________
 
 
Date: _______________________________
 


 
-7-

--------------------------------------------------------------------------------

 
